In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Orange County (Slobod, J.), dated June 20, 1994, which, upon a fact-finding order of the same court, entered April 18, 1994, made upon the appellant’s admission, finding that he had committed acts which, if committed by an adult, would constitute the crime of attempted robbery in the third degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of up to 18 months. The appeal brings up for review the fact-finding order entered April 18, 1994.
Ordered that the order of disposition is reversed, on the law and as a matter of discretion in the interest of justice, without costs or disbursements, the fact-finding order is vacated, and the petition is dismissed.
The appellant correctly argues, and the County Attorney properly concedes, that the dispositional order must be reversed because of legal deficiencies in the allocution which resulted in the appellant’s admission that he had committed acts which, if committed by an adult, would have constituted the crime of attempted robbery in the third degree. The Family Court failed to apprise the appellant of the consequences of waiving his rights, including all possible dispositional alternatives (see, Family Ct Act § 321.3 [1]; Matter of Anthony D., 205 AD2d 533; Matter of Shawn D., 179 AD2d 755). Moreover, because the appellant’s placement period has terminated, no benefit will be gained from remitting the matter to Family Court for a new fact-finding determination (see, Matter of Anthony D., supra). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.